Citation Nr: 0725589	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-19 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to September 1975.  This matter is before the Board 
of Veterans' Appeals on appeal from a December 2001 rating 
decision by the Philadelphia, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is of record.  At the hearing the 
veteran was granted a sixty day abeyance period for 
submission of additional evidence.  No additional evidence 
was received during that period. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has PTSD related to a stressor event in service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letters in September 2001, March 2003, and August 2005 
the veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claim.  Although full VCAA notice 
was not provided to the veteran prior to the initial 
adjudication in this matter, he has had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  The claim was reajudicated after 
all essential notice was given.  See December 2006 
supplemental statement of the case.  He is not prejudiced by 
any notice deficiency, including in timing, earlier in the 
process.

While the veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies (and does not grant) service connection; neither the 
rating of a disability nor the effective date of an award is 
a matter for consideration.  Hence, the veteran is not 
prejudiced by non-receipt of such notice.

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA psychological evaluations in October 
2001 and June 2006.  The veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.
B.		Factual Background

Service medical records reveal that the veteran suffered a 
gunshot wound while on active duty.  (Service connection for 
residuals of the gunshot wound was granted by a May 1993 
rating decision).  The veteran's service medical records also 
show that he was hospitalized from May 29 to June 18, 1975 
for evaluation of possible psychosis following the shooting 
incident (unrelated to combat).  The examiner noted that 
after evaluation and observation, there was no evidence to 
indicate the veteran had a current psychiatric illness.  He 
was found fit and returned to full duty.  The veteran was 
subsequently readmitted to the same ward one day later for 
evaluation for paranoid personality.  After a period of 
observation and evaluation, antisocial personality was 
diagnosed.  It was determined that such disorder pre-existed 
the veteran's enlistment.  The examiner recommended that the 
veteran be administratively separated.  On service separation 
examination, psychiatric clinical evaluation was normal.

In February 2001, the veteran submitted a claim seeking 
service connection for PTSD based on his being shot while on 
active duty.  

On February 2001 VA mental health evaluation, the examiner 
noted that the veteran was first seen in the trauma clinic in 
August 2000.  The veteran reported he was ordered by a Court 
to undergo a PTSD evaluation and anger management after 
several incidents that subsequently required his 
incarceration for six and one-half months.  It was noted that 
the veteran had been treated for alcohol abuse on an 
outpatient basis since October 1998.  Testing included the 
Mississippi Scale for Combat Related PTSD.  The examiner 
stated:

"While his PTSD is subclinical, he is experiencing high 
levels of distress.  His alcohol problems have led to 
severe impairment in his ability to maintain his social 
role expectations, and his past behavior has alienated 
many of the people who were once close to him.  He feels 
pessimistic about the future and he experiences 
significant guilt regarding past behavior.  Numerous 
alcohol-related problems are probable, including 
difficulties in interpersonal relationships, 
difficulties on the job, and possible health 
complications.  Despite repeated attempts at sobriety, 
he has been unable to cut down on his drinking".

The Axis I diagnoses were alcohol dependence and PTSD.

On October 2001 VA examination, the veteran's extensive 
history was noted.  Examination revealed he was appropriately 
dressed and relatively calm.  His speech was coherent.  He 
reported periodic panic attacks.  There was no evidence of a 
thought disorder or psychotic process.  The Axis I diagnoses 
were alcohol dependence and possible Anxiolytic dependence 
(alcohol alternative).

A December 2001 record from Dr. J.B. notes that the veteran 
reported he had PTSD diagnosed approximately one year prior, 
and noted that he was shot while in the military.  He stated 
that he did not exhibit symptoms of PTSD until many years 
later.  The veteran also reported that he stayed drunk for 20 
years.  He reported his extensive trouble with the law and 
subsequent incarceration.  Examination revealed that he was 
appropriately dressed.  He acknowledged feeling depressed at 
the present time, however he denied feeling suicidal or 
homicidal.  He denied hallucinations, but admitted to 
paranoid delusions.  He was unable to interpret a proverb.  
He had difficulty with aspects of the serial-7's.  He was 
oriented in all spheres.  The veteran reported that he had a 
few cooking skills.  He stated that he was not able to go out 
and do grocery shopping because of his paranoia.  He 
indicated that he related poorly to family, friends, 
neighbors, and the general public due to his paranoia and his 
stated antisocial personality features.  The examiner noted 
that the veteran's concentration, persistence, and pacing 
were all quite poor, and opined:  "Diagnostically, [the 
veteran] appears to be dealing with PTSD and paranoia of 
psychotic proportions.  His medications appear to be helpful 
to him and he has significant limitations in his ability to 
function as an independent adult".

VA treatment records from January 2001 to January 2006 show 
intermittent treatment for alcohol dependence, depression and 
PTSD.  June 2002 records especially note that the veteran was 
seen for detoxification.

On June 2006 VA examination, after an in-depth history, 
psychological evaluation revealed the veteran was anxious, 
hopeless and depressed.  He was able to complete serial 7's.  
He was oriented in all spheres.  His thought process was 
illogical and he exhibited ruminations with content.  He 
reported sleep impairment, specifically that he would get a 
solid four hours a night but sometimes awoke in a sweat.  He 
denied hallucinations.  He reported panic attacks.  He denied 
homicidal ideation, but reported thoughts of suicide 
(although he denied plans or intent).  The examiner noted 
that the veteran's PTSD symptoms appeared to occur most 
frequently in the context of substance abuse and/or perceived 
threat.

The veteran reported (in relation to his in-service stressor) 
that he is anxious, stays to himself, gets "paranoid" 
around others and goes into "military mode" when he is 
challenged.  He reported being upset watching the news, 
seeing armed police officers, and seeing a dead kitten in the 
road.  He reported being upset whenever he heard a baby 
crying.

The Axis I diagnoses were depressive disorder not otherwise 
specified; alcohol dependence, in remission; marijuana abuse, 
in remission.  The examiner opined that the veteran did not 
appear to meet the full criteria for a PTSD diagnosis.  
Specifically, he did not appear to reexperience the traumatic 
event, but rather ruminated about the events that he claims 
led to the shooting.  She noted that the stimuli that the 
veteran reported that causes his distress (crowds, babies 
crying, dead kittens) did not relate in a logical way to the 
claimed stressor.

The examiners final analysis was as stated:

"The veteran was shot in 1975, under unverifiable 
circumstances, with the resulting wound judged as service-
connected.  He has symptoms (anxiety, depression, problems 
with anger management, substance abuse issues) that are 
frequently a part of the symptom picture of PTSD.  In 
clinical practice, a clinician may use the hypothesis that a 
trauma and subsequent symptoms are related, without ruling 
out other potential causes.  Trauma recovery treatment, with 
its emphasis on sobriety, stress management, and coping 
skills may well be useful to this veteran.  In this context, 
however, the veteran's symptoms do not currently meet the 
full criteria for PTSD, nor can they be clearly linked with 
the stressor claimed-the traumatic event of 1975.  Diagnoses 
of depression seem to occur when the veteran has had 
treatment for substance dependence and is beginning to 
recognize the limitations of his current functioning".

C.		Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold question in any claim seeking service 
connection is whether the veteran, in fact, has the 
disability for which service connection is sought.  That is 
the critical question here, i.e., does the veteran have PTSD?  
See 38 C.F.R. § 3.304(f).  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the VA February 2001 mental health evaluation 
provided an Axis I diagnosis of PTSD (and such diagnosis in 
interspersed in VA records), the symptoms that support the 
diagnosis are not given/described.  Notably, no link between 
the PTSD diagnoses and the documented in-service stressor 
event is shown.  

In contrast, the June 2006 VA examiner provides a detailed 
opinion (complete with rationale), as to why the veteran does 
not have PTSD, particularly noting that symptoms reported by 
the veteran do not relate in a logical way to the claimed 
stressor.  In short, no treatment or psychiatric evaluation 
report provides a diagnosis of PTSD that is in accordance 
with DSM-IV criteria, as required under 38 C.F.R. § 4.125.  
The veteran argues that he should be entitled to service 
connection for PTSD because he has PTSD symptoms and a 
verified stressor event in service.  These facts are not in 
dispute; what is in dispute, and critical, is whether the 
diagnosis of PTSD is in accordance with DSM-IV; has the 
required constellation of symptoms; and is related to the 
verified stressor event in service.  On this question the 
preponderance of the evidence is against the veteran's claim.

As the competent evidence of record does not include a 
diagnosis of PTSD based on identified supporting symptoms and 
related to a stressor event in service, the preponderance of 
the evidence is against a finding that the veteran has such 
disability, and the claim must be denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


